Name: COMMISSION REGULATION (EEC) No 1202/93 of 17 May 1993 fixing the level of the intervention threshold for cauliflowers, peaches, nectarines and lemons for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 No L 122/30 Official Journal of the European Communities 18 . 5. 93 COMMISSION REGULATION (EEC) No 1202/93 of 17 May 1993 fixing the level of the intervention threshold for cauliflowers , peaches, nectarines and lemons for the 1993/94 marketing year threshold for lemons thus calculated must be increased by a quantity equal to the average quantities of lemons deli ­ vered for processing during the 1984/85 to 1988/89 marketing years and paid for at a price at least equal to the minimum price ; Whereas Article 2 of Regulation (EEC) No 1121 /89 defines the criteria for fixing the intervention threshold for cauliflowers ; whereas it is for the Commission to fix this intervention threshold by applying the percentage defined in paragraph 1 of the said Article to the average production intended for fresh consumption in the last five marketing years for which data are available ; Whereas it is necessary to determine the period of twelve consecutive months on the basis of which the overrun of intervention thresholds for cauliflowers and lemons pursuant to Article 16 (b) (1 ) of Regulation (EEC) No 1035/72 is calculated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Articles 16 (a) (5) and 16 (b) (4) thereof, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16 (b) of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1623/91 (4), and in particular Article 1 (3) thereof, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (*), as last amended by Regulation (EEC) No 1754/92 (*), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Article 1 The level of intervention thresholds for cauliflowers, peaches, nectarines and lemons for the 1993/94 market ­ ing year is fixed as follows : cauliflowers : peaches : nectarines : lemons : 63 400 tonnes, 283 000 tonnes, 74 800 tonnes, 367 400 tonnes. Whereas Article 16 (a) of Regulation (EEC) No 1035/72 defines the criteria for fixing the intervention threshold for nectarines ; whereas it is for the Commission to fix this intervention threshold by applying the percentage defined in paragraph 2 of the said Article to the average production intended for fresh consumption over the last five marketing years for which data are available ; Whereas Article 1 of Regulation (EEC) No 2240/88 defines the criteria for fixing the intervention thresholds for peaches and lemons ; whereas it is for the Commis ­ sion to fix these intervention thresholds by applying the percentages defined in paragraphs 1 and 2 of the said Article to the average production intended for fresh consumption in the last five marketing years for which data are available ; whereas, however, pursuant to Article 2 of Council Regulation (EEC) No 1199/90 of 7 May 1990 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the intervention threshold for lemons Q the Article 2 1 . The overrun of the intervention threshold for cauli ­ flowers shall be calculated on the basis of interventions carried out between 1 February 1993 and 31 January 1994. 2. The overrun of the intervention threshold for lemons shall be calculated on the basis of interventions carried out between 1 March 1993 and 28 February 1994. 0 OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 69, 20. 3 . 1993, p. 7. 0 OJ No L 198, 26. 7. 1988, p. 9 . 0 OJ No L 150, 15. 6. 1991 , p. 8 . 0 OJ No L 118, 29 . 4. 1989, p. 21 . (Ã  OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 119, 11 . 5. 1990, p. 61 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 18 . 5 . 93 Official Journal of the European Communities No L 122/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1993 . For the Commission Rene STEICHEN Member of the Commission